Title: Subscription for Maurice Pound, October 1759
From: Washington, George
To: 



Fairfax County October 1759

Maurice Pound a Native of Germany having setled at Colchester in the said County about three years since on two Lotts which he purchased (one of which he has improved according to Law) and planted a Vineyard on them; during which time he has lived at his own Expence without any profit from his Vineyard having been much retarded in his Undertaking by these two last dry summers, & having one of his Lots yet to save by building the legal Improvements; with a winepress and other

Conveniencys, proposes to any Gentlemen who are desirous to help him, & encourage & promote an Undertaking likely to be so usefull, & beneficial to this Colony to oblige himself to improve his other Lott, & to mortgage both the said Lotts to any Gentlemen who will advance him one hundred pounds Current money the Interest of which he proposes to pay yearly & the principal sum Advanced within five years, & the whol time to prosecute with Industry all measures possible to bring his Vineyard to perfection, (a thing not [to] be done at once) of which he has a most encouraging prospect if seasons will permit. N.B. the Lotts to be mortgaged to any one or more of the Subscribers in Trust for all—I have known Maurice Pound ever since he lived in Colchester he has the Character of a very honest industrious man: I have been frequently in his Vinyard upon which he has ⟨mutilated⟩ an infinite deal of Labour, & I realy believe if our Soil & Climate is capable of producing good wine that he will, wth proper Encouragement, bring it to perfecti[o]n tho’ I don’t think less then £150 will do—as I am Sensible that his present Circumstances are too low to carry on his undertaking without Assistance & from my Opinion of the Intigrity a[nd] Capacity of the man, I will advance him ten Pounds upon the above mentioned Terms & I will readily join with the other Subscribers in making up whatever Sum they shall judge necessary for the purpose.

G: Mason

 
I will advance to Maurice Pound on the above terms & for the said purposes £15:0:0:

Cha. ⟨Green⟩

 
I will advance ten pounds for Morrice Pound on the Terms above mentioned.

Da[nie]l French

 
I will advance to maurice pound on the above Terms and for the purposes aforesaid Twenty pound Cu[rrency]

G:W: Fairfax

 
I will advance for Maurice Pound on Condition before exprest ten pounds Virginia Currency

Spence Gray⟨son⟩

 
I will advance for Maurice pound on the before mentioned terms and for the said purposes Eighteen pounds Virginia Currency.

Ben: Grayson

 
I Will advance Maurice pound Fifteen pounds on the same Terms with the other Subscribers.

Go: Washington

